Exhibit 10.35

NINTH AMENDMENT TO CREDIT AGREEMENT

This NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
July 1, 2017, by and between DONEGAL GROUP INC. a Delaware corporation (the
“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation (the “Bank”); Witnesseth:

On June 21, 2010, the Borrower and the Bank executed and delivered that certain
Credit Agreement (the “Original Credit Agreement”). The Original Credit
Agreement was amended pursuant to a First Amendment to Credit Agreement (the
“First Amendment”) dated October 12, 2010, by and between the Borrower and the
Bank. The Original Credit Agreement was amended pursuant to a Second Amendment
to Credit Agreement (the “Second Amendment”) dated June 1, 2011, by and between
the Borrower and the Bank. The Original Credit Agreement was amended pursuant to
a Third Amendment to Credit Agreement (the “Third Amendment”) dated June 1,
2012, by and between the Borrower and the Bank. The Original Credit Agreement
was amended pursuant to a Fourth Amendment to Credit Agreement (the “Fourth
Amendment”) dated December 5, 2012, by and between the Borrower and the Bank.
The Original Credit Agreement was amended pursuant to a Fifth Amendment to
Credit Agreement (the “Fifth Amendment”) dated June 1, 2013, by and between the
Borrower and the Bank. The Original Credit Agreement was amended pursuant to a
Sixth Amendment to Credit Agreement (the “Sixth Amendment”) dated June 1, 2014,
by and between the Borrower and the Bank. The Original Credit Agreement was
amended pursuant to a Seventh Amendment to Credit Agreement (the “Seventh
Amendment”) dated July 1, 2015, by and between the Borrower and the Bank. The
Original Credit Agreement was amended pursuant to a Eighth Amendment to Credit
Agreement (the “Eighth Amendment”) dated July 1, 2016, by and between the
Borrower and the Bank. The Original Credit Agreement as amended pursuant to the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment and
the Eighth Amendment is hereinafter called the “Credit Agreement.” The Borrower
and the Bank have agreed to amend certain provisions of the Credit Agreement
subject to and in accordance with this Amendment.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Bank and the Borrower agree as follows:

1.    Recitals.    The Bank and the Borrower acknowledge that the above recitals
to this Amendment are true and correct, and agree that the same are incorporated
by reference into the body of this Amendment. Unless otherwise specifically
defined herein, all terms defined by the provisions of the Credit Agreement
shall have the same meanings ascribed to such terms by the provisions of the
Credit Agreement when used herein.

2.    Amendment to Credit Agreement.

2.1. The Credit Agreement is hereby amended by deleting the definition of the
term “Credit Expiration Date” appearing in Article 1 of the Credit Agreement in
its entirety and by substituting the following in lieu thereof:



--------------------------------------------------------------------------------

““Credit Expiration Date” means July, 31, 2020.”    

2.2. The Credit Agreement is hereby amended by deleting Section 6.8. of the
Credit Agreement titled “Capital Expenditures” appearing in Article 6 of the
Credit Agreement in its entirety and by substituting the following in lieu
thereof:

“Section 6.8. Reserved.”

3.    Representations and Warranties.    The Borrower represents and warrants to
the Bank that each and all of the representations and warranties of the Borrower
in the Credit Agreement and the other Financing Documents are true and correct
on the date hereof as if the same were made on the date hereof.

4.    Renewal Fee.    In consideration for the Bank agreeing to make the
amendments set forth herein, the Borrower agrees to pay to the Bank a renewal
fee in the amount of .2% of the Credit Amount. Such fee shall be due upon the
Borrower’s execution and delivery of this Amendment.

5.    Amendment Only.    This Amendment is only an agreement amending certain
provisions of the Credit Agreement. All of the provisions of the Credit
Agreement are incorporated herein by reference and shall continue in full force
and effect as amended by this Amendment. The Borrower hereby ratifies and
confirms all of its obligations, liabilities and indebtedness under the
provisions of the Credit Agreement as amended by this Amendment. The Bank and
the Borrower agree it is their intention that nothing herein shall be construed
to extinguish, release or discharge or constitute, create or effect a novation
of, or an agreement to extinguish, any of the obligations, indebtedness and
liabilities of the Borrower or any other party under the provisions of the
Credit Agreement or under any of the other Financing Documents.

6.    Applicable Law, Etc.    This Amendment shall be governed by the laws of
the Commonwealth of Pennsylvania and shall be binding upon and inure to the
benefit of the Bank and the Borrower and their respective successors and
assigns.

 

2



--------------------------------------------------------------------------------

SIGNATURE PAGE TO NINTH

AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Amendment under
their respective seals, as of the day and year first written above.

 

WITNESS/ATTEST:     DONEGAL GROUP INC. /s/ Jeffrey D. Miller     By:   /s/ Kevin
G. Burke    (Seal) Jeffrey D. Miller       Kevin G. Burke Executive Vice
President and Chief Financial Officer       President and Chief Executive
Officer

 

WITNESS:     MANUFACTURERS AND TRADERS TRUST COMPANY /s/ L. Bre Williams     By:
  /s/ Sarah C. Lesser    (Seal) L. Bre Williams       Sarah C. Lesser, Assistant
Vice President (Name)      

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF Lancaster

On the 16th day of June, in the year 2017, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Kevin G. Burke
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

My Commission Expires: October 8, 2017     By:   /s/ Julia A. Warfel      
Notary Public

COMMONWEALTH OF PENNSYLVANIA, COUNTY OF York

On the 16th day of June, in the year 2017, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared Sarah C. Lesser
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

My Commission Expires: April 15, 2018     By:   /s/ Coteelia Reed       Notary
Public

 

3